UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-K/A Amendment No. 1 [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF SECURITIES EXCHANGE ACT OF 1, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-32505 L & L ENERGY, INC. (Exact name of small Business Issuer as specified in its charter) NEVADA 91-2103949 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 130 Andover Park East, Suite 200, Seattle, WA 98188 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (206) 264-8065 Indicate by check mark if the Registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act.
